DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/11/2022 has been entered. Claim 1 has been amended. Claims 2-3 and 5-16 have been cancelled. Claims 1 and 4 are pending. Applicants amendment to the claims have overcome 112(b) rejection previously set forth in the Non-Final Rejection mailed 04/13/2022.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Claims 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ide (US 5,620,539), in view of Ohara et al. (US 2001/0050129 A1), and further in view of at least one of Harris et al. (US 2011/0186202 A1), and Buxton et al. (US 2011/0186201 A1).
Regarding claims 1, 4, Ide discloses a pneumatic tire 1. The tire is configured to have a bead reinforcement, the reinforcement to include: a bead 2, 4 forming a portion of a tire and configured to attach the tire to a rim, see FIG. 1, Col 5 line 46. 
[AltContent: textbox (Inner side)][AltContent: textbox (Outer side)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The bead having an outer surface directing an outside of the tire and an inner surface directing an inside of the tire; and a carcass 3 configured to cover the bead 2, 4 and forming an entire frame of the tire; and a rubber layer 10 disposed to be in contact with the carcass from the crown portion of the tire to the bead core, see Col 3 lines 18-20 – (corresponds to a rubber sheet disposed  to be in contact with a portion of the bead); and the bead includes: a bead core and a bead stiffener 4 – (construed as a bead filler) disposed on the bead core.
Ide does not explicitly disclose the use of a bead stiffener, or the bead core is formed of steel wire. However, these are extremely well-known tire structures. And one would provide them to protect the carcass plies and/or bead core/apex from damage and the secure attachment to the tire rim. 
Ohara discloses a pneumatic tire, more particularly to a bead structure being capable of reducing the weight of the bead portions without deteriorating the bead durability, see [0001]. The being configured to have a bead core formed of steel wire, see [0035].
Harris and/or Buxton discloses a tire having staggered turn-ups in a tire sidewall. The tire is further configured to have flipper 204 having ends 210 and 212, see [0022]. Where the first end 210 – (construed as an inner bead stiffener) and second ends 212 – (construed as an outer bead stiffener) are configured to cover the outer surface and the inner surface of the bead. This includes the second end/outer bead stiffener fully covering the outer surface of the bead and protruding higher than an upper end of the bead; and the first end/inner bead stiffener fully covering the inner surface of the bead and protruding higher than the upper end of the bead. And a wherein an upper end of the first end/inner bead stiffener is positioned higher than an upper end of the second end/outer bead stiffener, see figure below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
As to the rubber sheet and flipper/bead stiffener limitations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tire of Ide as claimed. Since, Ide discloses the rubber layer 10 is disposed to be in contact with the carcass from the crown portion of the tire to the bead core. And sufficient for improving both noise level and rolling resistance performance, see Col 6 lines 38-47. And Harris discloses it is conventional to use a flipper/bead stiffener provide a cushion between the bead portion and carcass plies, see [0022]; and Buxton discloses the flipper is suitably provided as a fabric, see [0030].
And with guidance provided by the drawing above, it is readily seen the combination provides: A rubber sheet is disposed between the outer bead stiffener and the inner bead stiffener and directly covers a portion of the outer surface of the bead from an upper edge of the bead filler to a first position on the outer surface of the bead, wherein the inner bead stiffener directly covers the inner surface of the bead, wherein the outer bead stiffener directly covers the rubber sheet from the first position to a second position higher than the first position on the rubber sheet, and the outer bead stiffener directly covers a portion of the inner surface of the bead from the first position to a lower edge of the bead wire, and an upper end of the rubber sheet is positioned higher than the upper end of the inner stiffener.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749